815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl Miles BUCHANAN, Petitioner-Appellant,v.John D. REES, Warden, Respondent-Appellee.
No. 86-5428.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
The petitioner appeals pro se from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In 1973, a Kentucky court convicted the petitioner of armed robbery and sentenced him to 30 years imprisonment.  After his release, the petitioner was convicted of being a persistent felony offender.  Subsequent to that conviction, he filed a motion for post-conviction relief concerning the 1973 conviction.  This motion was denied, and this denial was affirmed at the appellate level and by the Kentucky Supreme Court.  The petitioner then filed the present habeas corpus petition, requesting relief from the 1973 conviction.


3
The state trial court had held that the petitioner's various issues from the armed robbery trial were barred because he did not raise them on a direct appeal from the persistent felony offender conviction.  The district court held that this procedural bar prevented consideration of the same issues because the petitioner did not show cause and prejudice.   Wainwright v. Sykes, 433 U.S. 72, 87 (1977);  Leroy v. Marshall, 757 F.2d 94, 98 (6th Cir.), cert. denied, 106 S. Ct. 99 (1985).  After an examination of the record, the court also held that the petitioner had not been denied the effective assistance of counsel.   Strickland v. Washington, 466 U.S. 668, 687 (1984).  Finally, the court held that there was no constitutional violation when the state trial court denied the petitioner's request for a continuance.   United States v. Cronic, 466 U.S. 648, 663-66 (1984).  We agree with these conclusions of the district court.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.